DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants amendments have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papas (WO 2017083336A1), hereinafter referred to as Papas, in view of Lindberg (WO 2007043964), hereinafter referred to as Lindberg, in view of Francois (US 20130078075), hereinafter referred to as Francois. US 20180327179 is used for translation/references purposes.
Re claim 1, Papas teaches a refrigerated container, comprising:
a container (e.g. 20) defining an interior space (e.g. 24) and having a door (e.g. 28) movable between a closed position and an open position (implicit that the door moves between a close and open position) to selectively permit access to the interior space;
an auxiliary lock (e.g. Fig 6, 230) arranged to move between an unlock position and a lock position (e.g. ¶ 61, “a locking condition and an unlocking condition”) that inhibits the door from moving from the closed position towards the open position; and
a ventilation system (e.g. ¶ 72, “a ventilation system for venting the interior of the container in response to leak detection. This venting may be done by a dedicated additional venting fan (e.g., along with controllable shutter or other valving). In such a situation, the fan unit would include its own battery and electronics optionally integrated with one of the other components such as the controller, the detector, or the supplemental lock. Alternative implementations may use baseline fresh air exchange vents (e.g., 80A shown above and, its associated blower fan, if any, and/or evaporator fan) to do the venting”), comprising:
a leak sensor (e.g. 232; ¶ 72, “the detector and controller may be coupled to a ventilation system”) arranged to provide a signal indicative of a concentration of a refrigerant within the interior space of the container (e.g. ¶ 56, “The detector is positioned to detect the presence of refrigerant in the interior of the container (particularly in the refrigerated compartment)”); and
a controller (64) arranged to receive the signal, the controller being programmed to command the auxiliary lock to move towards the lock position, responsive to the signal being indicative of the concentration of the refrigerant within the interior space being greater than a threshold (e.g. ¶ 64, “Upon detection of the presence of the refrigerant (or a threshold level thereof) by the detector, the controller may cause the supplemental lock 230 actuator 250 to shift the locking member 252 from its unlocking condition to its locking condition”).
Papas does not explicitly teach the limitation of a refrigeration system having a fan rotatable in a first direction in which a cooled fluid is distributed about the interior space and a second direction to facilitate ventilation of the interior space.
However, Lindberg teaches the limitation of a refrigeration system having a fan rotatable in a first direction in which a cooled fluid is distributed about an interior space and a second direction to facilitate ventilation of the interior space (see abstract, “In a cab (10) of a vehicle, comprising a ventilation and/or air conditioning system (14) with a fan (15) for blowing air into the cab (10), and a gas detector (16) for detecting hazardous gas in the cab, the fan (15) is adapted to operate in reverse to exhaust air from the cab (10) in response to detecting hazardous gas with the help of the gas detector (16)”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Papas and integrate a refrigeration system having a fan rotatable in a first direction in which a cooled fluid is distributed about the interior space and a second direction to facilitate ventilation of the interior space, as taught by Lindberg, in order for removing hazardous gas/refrigerant from the interior (see Lindberg ¶ 1).
Papas teaches the limitation of a vent door (80A) movable between an open position and a closed position (e.g. ¶ 72, “opening of the gate valve 80A”). Papas does not explicitly teach the limitation of wherein the ventilation system further comprising the vent door that is at least one of disposed on and extends through the door. 
However, Francois teaches the limitation of a ventilation system further comprising a vent door (80) that is a disposed on a door (78).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Papas and integrate another vent door (like the vent of Papas) on the door, as taught by Francois, in order to provide more ventilation to the container.

Re claim 2, Papas teaches the refrigerated container of claim 1, wherein the controller is further programmed to command the auxiliary lock to move towards the unlock position, responsive to the signal being indicative of the concentration of the refrigerant within the interior space being less than a threshold (e.g. ¶ 64, “One or more of several unlocking options are possible, including: unlocking when the detector no longer detects threshold refrigerant”).

Re claim 3, Papas teaches the refrigerated container of claim 1. Papas does not explicitly teach the limitation of having an indicator wherein the controller outputs a signal to the indicator. However, the examiner takes official notice of the fact that using a controller to cause an indicator to display an image relating to the control of the controller for the purposes of notifying the user falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Papas and integrated an indicator wherein the controller outputs a signal to the indicator, for the purpose of notifying the user.

Re claim 5, Papas, as modified, teaches the refrigerated container of claim 1. Papas further teaches the limitation of wherein the leak sensor is disposed within the interior space and disposed proximate the refrigeration system (e.g. ¶ 56, “The detector is positioned to detect the presence of refrigerant in the interior of the container (particularly in the refrigerated compartment)”).

Re claim 7, Papas, as modified, teaches the refrigerated container of claim 6. Papas teaches the limitation of wherein the controller is further programmed to command the vent door to move towards the open position, responsive to the signal being indicative of the concentration of the refrigerant within the interior space being greater than the threshold (e.g. ¶ 72, “he detector and controller may be coupled to a ventilation system for venting the interior of the container in response to leak detection. This venting may be done by a dedicated additional venting fan (e.g., along with controllable shutter or other valving). In such a situation, the fan unit would include its own battery and electronics optionally integrated with one of the other components such as the controller, the detector, or the supplemental lock. Alternative implementations may use baseline fresh air exchange vents (e.g., 80A shown above and, its associated blower fan, if any, and/or evaporator fan) to do the venting. For example, one implementation might involve the shutting down of the refrigeration system but the opening of the gate valve 80A and the running of the fan 52A”).

Re claim 8, Papas, as modified, teaches the refrigerated container of claim 6. Lindberg teaches the limitation of wherein the controller is further programmed to command the fan to rotate in the second direction, responsive to the signal being indicative of the concentration of the refrigerant within the interior space being greater than the threshold (e.g. abstract, “the fan (15) is adapted to operate in reverse to exhaust air from the cab (10) in response to detecting hazardous gas with the help of the gas detector (16)”).

Re claim 9, Papas teaches a refrigerated container, comprising:
a container (e.g. 20) defining an interior space (e.g. 24);
a ventilation system (e.g. ¶ 72, “a ventilation system for venting the interior of the container in response to leak detection. This venting may be done by a dedicated additional venting fan (e.g., along with controllable shutter or other valving). In such a situation, the fan unit would include its own battery and electronics optionally integrated with one of the other components such as the controller, the detector, or the supplemental lock. Alternative implementations may use baseline fresh air exchange vents (e.g., 80A shown above and, its associated blower fan, if any, and/or evaporator fan) to do the venting”), comprising:
a leak sensor (e.g. 232; ¶ 72, “the detector and controller may be coupled to a ventilation system”) arranged to provide a signal indicative of a concentration of a refrigerant within the interior space of the container (e.g. ¶ 56, “The detector is positioned to detect the presence of refrigerant in the interior of the container (particularly in the refrigerated compartment)”); 
a vent door (80A) disposed on the container and movable between an open position and a closed position (e.g. ¶ 72, “opening of the gate valve 80A”); and
a controller (64) arranged to receive the signal.
Papas does not explicitly teach the limitation of a refrigeration system having a fan rotatable in a first direction in which a cooled fluid is distributed about the interior space and a second direction to facilitate ventilation of the interior space.
However, Lindberg teaches the limitation of a refrigeration system having a fan rotatable in a first direction in which a cooled fluid is distributed about an interior space and a second direction to facilitate ventilation of the interior space (see abstract, “In a cab (10) of a vehicle, comprising a ventilation and/or air conditioning system (14) with a fan (15) for blowing air into the cab (10), and a gas detector (16) for detecting hazardous gas in the cab, the fan (15) is adapted to operate in reverse to exhaust air from the cab (10) in response to detecting hazardous gas with the help of the gas detector (16)”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Papas and integrate a refrigeration system having a fan rotatable in a first direction in which a cooled fluid is distributed about the interior space and a second direction to facilitate ventilation of the interior space, as taught by Lindberg, in order for removing hazardous gas/refrigerant from the interior (see Lindberg ¶ 1).

Re claim 11, Papas, as modified, teaches the refrigerated container of claim 9. Papas teaches the limitation of wherein the controller is further programmed to command the vent door to move towards the open position, responsive to the signal being indicative of the concentration of the refrigerant within the interior space being greater than the threshold (e.g. ¶ 72, “he detector and controller may be coupled to a ventilation system for venting the interior of the container in response to leak detection. This venting may be done by a dedicated additional venting fan (e.g., along with controllable shutter or other valving). In such a situation, the fan unit would include its own battery and electronics optionally integrated with one of the other components such as the controller, the detector, or the supplemental lock. Alternative implementations may use baseline fresh air exchange vents (e.g., 80A shown above and, its associated blower fan, if any, and/or evaporator fan) to do the venting. For example, one implementation might involve the shutting down of the refrigeration system but the opening of the gate valve 80A and the running of the fan 52A”).

Re claim 12, Papas, as modified, teaches the refrigerated container of claim 11. Lindberg teaches the limitation of wherein the controller is further programmed to command the fan to rotate in the second direction, responsive to the signal being indicative of the concentration of the refrigerant within the interior space being greater than the threshold (e.g. abstract, “the fan (15) is adapted to operate in reverse to exhaust air from the cab (10) in response to detecting hazardous gas with the help of the gas detector (16)”).

Re claim 13, Papas, as modified, teaches the refrigerated container of claim 12. Papas teaches the limitation of wherein the controller is further programmed to command the vent door to move towards the closed position, responsive to the signal being indicative of the concentration of the refrigerant within the interior space being less than the threshold (e.g. ¶ 72, “he detector and controller may be coupled to a ventilation system for venting the interior of the container in response to leak detection. This venting may be done by a dedicated additional venting fan (e.g., along with controllable shutter or other valving). In such a situation, the fan unit would include its own battery and electronics optionally integrated with one of the other components such as the controller, the detector, or the supplemental lock. Alternative implementations may use baseline fresh air exchange vents (e.g., 80A shown above and, its associated blower fan, if any, and/or evaporator fan) to do the venting. For example, one implementation might involve the shutting down of the refrigeration system but the opening of the gate valve 80A and the running of the fan 52A”).

Re claim 14, Papas, as modified, teaches the refrigerated container of claim 12. Papas teaches the limitation of wherein the controller is programmed to inhibit the fan from rotating, responsive to the signal being indicative of the concentration of the refrigerant within the interior space being less than the threshold (e.g. ¶ 72, “he detector and controller may be coupled to a ventilation system for venting the interior of the container in response to leak detection. This venting may be done by a dedicated additional venting fan (e.g., along with controllable shutter or other valving). In such a situation, the fan unit would include its own battery and electronics optionally integrated with one of the other components such as the controller, the detector, or the supplemental lock. Alternative implementations may use baseline fresh air exchange vents (e.g., 80A shown above and, its associated blower fan, if any, and/or evaporator fan) to do the venting. For example, one implementation might involve the shutting down of the refrigeration system but the opening of the gate valve 80A and the running of the fan 52A”).

Re claim 15, Papas, as modified, teaches the refrigerated container of claim 9. Papas teaches the limitation of wherein the ventilation system further comprising: a ventilation fan (e.g. ¶ 72, “80A shown above and, its associated blower fan”) disposed within the vent door arranged to draw air from outside the container into the interior space (intended use).

Re claim 16, Papas, as modified, teaches the refrigerated container of claim 12. Papas teaches the limitation of wherein the controller is further programmed to: command the vent door to move towards the open position (e.g. ¶ 72), and command the ventilation fan to operate (e.g. ¶ 72), responsive to the signal being indicative of the concentration of the refrigerant within the interior space being greater than a threshold (e.g. ¶ 72). Lindberg further teaches command the fan to rotate in the second direction, responsive to the signal being indicative of the concentration of the refrigerant within the interior space being greater than a threshold (see abstract).

Re claim 17, Papas, as modified, teaches the refrigerated container of claim 9. Papas teaches the limitation of the container (e.g. 20) has a door (e.g. 28) movable between a closed position and an open position (implicit that the door moves between a close and open position) to selectively permit access to the interior space.

Re claim 18, Papas, as modified, teaches the refrigerated container of claim 17. Papas does not explicitly teach the limitation of wherein the ventilation system further comprising the vent door that is at least one of disposed on and extends through the door. 
However, Francois teaches the limitation of a ventilation system further comprising a vent door (80) that is a disposed on a door (78).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Papas and integrate another vent door on the door, as taught by Francois, in order to provide more ventilation to the container.

Re claim 19, Papas, as modified, teaches the refrigerated container of claim 17. Papas teaches the limitation of an auxiliary lock (e.g. Fig 6, 230) arranged to move between an unlock position and a lock position (e.g. ¶ 61, “a locking condition and an unlocking condition”) that inhibits the door from moving from the closed position towards the open position.

Re claim 20, Papas, as modified, teaches the refrigerated container of claim 19. Papas teaches the limitation of the controller being programmed to command the auxiliary lock to move towards the lock position, responsive to the signal being indicative of the concentration of the refrigerant within the interior space being greater than a threshold (e.g. ¶ 64, “Upon detection of the presence of the refrigerant (or a threshold level thereof) by the detector, the controller may cause the supplemental lock 230 actuator 250 to shift the locking member 252 from its unlocking condition to its locking condition”).

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6-7, that “Claim 1 has been amended to include elements of original claims 4 and 6. Applicant submits that the proposed combination of Papas, Lindberg and Francois fails to result in the elements of claim 1. Claim 1 recites “a fan rotatable in a first direction in which a cooled fluid is distributed about the interior space and a second direction in which a fluid is directed outside of the interior space.” Papas discloses one or more second fans 52A and 52B that circulate cooled air about the interior space of a container. The second fans 52A and 52B are not reversible. The Office Action cites to Lindberg as disclosing a reversible fan 15 in a cab of a vehicle that can exhaust air from the cab in response to detecting hazardous gas. If Lindberg was combined with Papas, the combination would not result in the features of claim 1. If the second fans 52A and 52B in Papas were made reversible to rotate in a second direction, this would not result in “fluid is directed outside of the interior space” as recited in claim 1. The second fans 52A and 52B in Papas direct air along air flowpaths 510A and 510B, which are internal to the container. If the second fans 52A and 52B were rotated in a reversed direction, the cooled fluid would not be “directed outside of the interior space” as recited in claim 1, but rather would still circulate in the container, albeit in a reverse direction. Thus, even if Papas is somehow modified by Lindberg, the elements of claim 1 do not result.”. This argument has not been found persuasive because Papas is modified to integrate a fan as taught by Lindberg. 
Applicant argues on page 7, that “Claim 1 further recites “a vent door that is at least one of disposed on and extends through the door and is movable between an open position and a closed position.” In the rejection of original claim 6, the Office Action cites to Francois as disclosing a vent door 80 that is disposed on a door 78. Francois describes elements 80 “door vents 80 further arranged about the doors 78, such as maximize the flow of air into the open interior of the container 32.” See Francois, paragraph [0040]. The door vents 80 in Francois do not appear “movable between an open position and a closed position” as recited in claim 1. Francois is directed to drying green pallets in the trailer in trailer, which suggests door vents 80 are open in order to allow fresh air into the trailer. Thus, even if Francois is somehow modified by Lindberg, the elements of claim 1 do not result.”. This argument has not been found persuasive because Papas is relied to teach the limitation of the vent being movable between an open and a closed position and Francois is relied to teach the well-known concept of placing a vent in a door.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/29/2021